[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            NOVEMBER 5, 2007
                               No. 07-12053                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 06-00067-CR-OC-10-GRJ

UNITED STATES OF AMERICA,


                                                  Plaintiff-Appellee,

                                    versus

ALEX ALBERTO MEJIA-PINEDA,

                                                  Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (November 5, 2007)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Alex Alberto Mejia-Pineda appeals his 60-month sentence for illegally re-
entering the United States after a conviction for an aggravated felony, in violation

of 8 U.S.C. § 1326(a) and (b)(2). Mejia-Pineda argues that his sentence was

unreasonable because the district court strictly adhered to the Sentencing

Guidelines without considering the factors in 18 U.S.C. § 3553(a) and therefore

failed to consider the mitigating circumstances that forced him to leave his native

country of Honduras. For the reasons discussed below, we affirm.

                                I. BACKGROUND

      Mejia-Pineda pled guilty to an indictment charging him with illegally re-

entering the United States after a conviction for an aggravated felony, in violation

of 8 U.S.C. § 1326(a) and (b)(2). The probation officer assigned Mejia-Pineda a

base offense level of 8, pursuant to U.S.S.G. § 2L1.2(a). Because Mejia-Pineda

previously had been removed following a conviction for a crime of violence, the

base level was increased by 16, pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii). Mejia-

Pineda then received a 2-level reduction for acceptance of responsibility and a 1-

level reduction for timely notifying the government of his intention to plead guilty,

pursuant to U.S.S.G. § 3E1.1(a) and (b). The probation officer assigned Mejia-

Pineda a category IV criminal history. The applicable Guidelines range for an

adjusted base level of 21 and a category IV criminal history is 57-71 months’

imprisonment. The district court imposed a sentence of 60 months.



                                          2
                                   II. DISCUSSION

      We review a defendant’s sentence for reasonableness. United States v.

Booker, 543 U.S. 220, 261, 125 S. Ct. 738, 765, 160 L. Ed. 2d 621 (2005); United

States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005) (per curiam). After Booker,

sentencing requires two steps: first, the district court must correctly calculate the

Guidelines range; second, the district court must consider the following factors to

determine a reasonable sentence:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Talley, 431 F.3d at 786 (citing 18 U.S.C. § 3553(a)). The district court is to

impose a sentence that is sufficient, but not greater than necessary, to comply with

the purposes set forth in the statute. 18 U.S.C. § 3553(a). However, the court is

not required to “state on the record that it has explicitly considered each of the §

3553(a) factors or to discuss each of the § 3553(a) factors.” United States v. Scott,

426 F.3d 1324, 1329 (11th Cir. 2005).




                                           3
      Our reasonableness review is deferential and requires us to “evaluate

whether the sentence imposed by the district court fails to achieve the purposes of

sentencing as stated in section 3553(a).” Talley, 431 F.3d at 788. The party

challenging the sentence “bears the burden of establishing that the sentence is

unreasonable in light of both [the] record and the factors in section 3553(a).” Id.

A sentence within the Guidelines range ordinarily may be expected to be

reasonable, but it is not reasonable per se. Id. at 786-88.

      Mejia-Pineda does not challenge the calculation of the Guidelines range

here. Rather, he contends that the district court ignored the § 3553(a) factors and

imposed an unreasonable sentence. We disagree. Mejia-Pineda’s 60-month

sentence is near the low end of the Guidelines range, and ordinarily we expect such

a sentence to be reasonable. Id. at 788. In addition, the record establishes that the

district court did consider the § 3553(a) factors. At the sentencing hearing, the

court permitted Mejia-Pineda to offer expert testimony in mitigation regarding the

conditions in Honduras that prompted him to re-enter the United States, including

statements regarding Honduras’s stringent anti-gang legislation, the high rate of

extrajudicial killings by the police and security forces, and the existence of similar

circumstances in other Central American countries. The court disagreed with

Mejia-Pineda’s contention that these conditions justified a sentence below the



                                           4
Guidelines range, explaining that, despite Mejia-Pineda’s possible “dilemma or

precarious situation,” granting leniency in this case “would essentially eviscerate

the statute” in light of Mejia-Pineda’s criminal history and history of illegal re-

entry. The court made clear that this determination was based on its consideration

of the § 3553(a) factors:

      So I do think that in the circumstances of this case a sentence within
      the guidelines is a reasonable sentence taking into account not only
      the guidelines, of course, but the factors of the statute: the seriousness
      of the offense, the history and prior record of the defendant, which
      does not speak in his favor; promotion of respect for the law, which in
      the circumstances of this case I think calls for a significant term of
      commitment; deterrence, both general and specific; incapacitation,
      and perhaps some measure of rehabilitation for the defendant.

      Moreover, Mejia-Pineda has failed to show that the sentence is greater than

necessary to comply with the statutory purposes. First, as noted, the sentence is

near the low end of the Guidelines range. Additionally, the district court

determined Mejia-Pineda’s sentence after carefully considering the § 3553(a)

factors, including the seriousness of the offense, Mejia-Pineda’s history and prior

record, the promotion of respect for the law, deterrence, incapacitation, and

rehabilitation. Nothing in the record convinces us that the sentence imposed is

unreasonable in light of these factors.

                                 III. CONCLUSION

      The district court sentenced Mejia-Pineda near the low end of the Guidelines

                                           5
range and properly considered the § 3553(a) factors. Accordingly, Mejia-Pineda

cannot satisfy his burden of establishing that his sentence was unreasonable, and

we therefore affirm his sentence.

      AFFIRMED.




                                         6